DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed February 02, 2021.  Claims 1-20 are currently pending.

Priority
Certified copy of priority document Application No. JP 2020-056512 dated March 26, 2020, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 02, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 13, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Spearritt et al (hereinafter Spearritt) (US 2014/0323167) in view of Gill et al (hereinafter Gill (US 8,504,083).
	Regarding claims 1, 19, 20, Spearritt discloses an information processing device, comprising: 
	a communication unit (wireless communication server 50,  including memory configured to receive information from a user) (para. 0023; see also Spearritt claim 19); and 
	a control unit (processor associated with the server 50) (paras. 0023, 0025 ) configured to 
	select at least one instant message as a selected message from one or more instant messages (selecting a response from a group 32 including a plurality of auxiliary responses) transmitted and received between a plurality of terminal devices (send and receive SMS messages, from a plurality of auxiliary entities) including a first terminal device (paras. 0042, 0043; fig. 5), based on at least one of pick-up time and drop-off time of a vehicle picking up and dropping off a first user of the first terminal device (at pickup step 18, the customer is picked up at the pickup location by the taxi, and then transported to the destination location at drop-off step 20, para. 0028, an auxiliary response 30 is generated at auxiliary response step 22 and sent along with the SMS arrival alert message at SMS step 16,  the auxiliary response 30 can be added to, for example appended to or inserted within, the SMS arrival alert message, sent as a separate SMS message, or otherwise communicated to the customer and the, response 30 comprises information related to an auxiliary entity, further, identifying a response time associated with the request, para. 0010) (paras. 0029, 0030; figs. 4, 6).  Spearritt further discloses at least one processor and a memory, wherein the processor is configured for executing instructions stored within the memory (para. 0012).  Spearritt does not expressly show determine evaluation of a service provided in the vehicle based on the selected message.  Gill discloses in an embodiment determine evaluation of a service provided in the vehicle based on the selected message (mobile service are able to obtain SMS messages from a carrier at a particular time, a mobile service may record data related to its signal strength and such data may be used by an analysis service in evaluating an SMS provider's quality of service, for example, long delays which are attributed to a mobile lacking sufficient signal may not be held against the SMS provider as a way to evaluate quality of service provided with message service.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Gill with the message communication of Spearritt for the benefit of provide location specific quality of service connection in transmitting data to and from the mobile device.  
	Regarding claim 2, Spearritt in view of Gill discloses limitations noted supra.  Spearritt further discloses wherein the control unit is configured to select an instant message transmitted and received between the terminal devices during a period from the pick-up time of the first user to the drop-off time of the first user as the selected message (the auxiliary response 30 is determined based on at least the actual pickup location and/or destination location as it allows for the customer to change the drop-off location during the trip (time period)). (paras. 0040, 0042).   
	Regarding claim 3, Spearritt in view of Gill discloses limitations noted above.  Spearritt further discloses wherein the control unit is configured to select an instant message transmitted and received between the terminal devices during a period set based on the pick-up time of the first user as the selected message (auxiliary response 30 can also be a specific location, for example a business address or GPS co-ordinate, step 22 in this case corresponds to a determination being made of the auxiliary response 30 with the closest geographic region to the pickup location, each auxiliary response 30 has, or optionally has, an associated time(s) of day and/or day(s) of week associated with it) (paras. 0044, 0046).  
	Regarding claim 4, Spearritt in view of Gill discloses limitations noted above.  Spearritt further discloses wherein the control unit is configured to select an instant message transmitted and received between the terminal devices during a period set (a predetermined time-t0-destination) based on the drop-off time of the first user as the selected message (paras. 0010, 0028).  
	Regarding claim 6, Spearritt in view of Gill discloses limitations noted above.  Spearritt further discloses wherein the control unit is configured to receive information for identifying at least one of actual pick-up time of the first user as the pick-up time of the first user and actual drop-off time of the first user as the drop-off time of the first user from the vehicle with the communication unit (paras. 0002, 0040).  
	Regarding claim 7, Spearritt in view of Gill discloses limitations noted above.  Spearritt further discloses wherein the control unit is configured to select at least one instant message transmitted from the first terminal device as the selected message (send and receive SMS messages, from a plurality of auxiliary entities including a first terminal device inclusive of a plurality of devices) (paras. 0042, 0043; fig. 5).  
	Regarding claim 8, Spearritt in view of Gill discloses limitations noted above.  Spearritt further discloses wherein when the selected message includes a text (the SMS message comprises text informing the customer that the taxi is close to arriving at the pickup location, para. 0028) the control unit is configured to execute natural language processing for the text to determine evaluation of the service.  The use of natural language processing to process text and make evaluation is regarded use based and notoriously known in the speech processing art, as an obvious choice to make use of in the instant.  
	Regarding claim 13, Spearritt in view of Gill discloses limitations noted above.  Spearritt further discloses wherein the control unit is configured to estimate a request of the first user based on the selected message (for example, each auxiliary response 30 has, or optionally has, an associated time(s) of day associated with it, the time and/or day at which auxiliary response step 22 is performed (response time), or another relevant time such as the real (or estimated) pickup time or real (or estimated) delivery time, is used to filter (select) the possible auxiliary responses 30 such that only those auxiliary responses 30 with an associated time of day and/or day of week encompassing the response time are added to the response (message) (para. 0046).

Claim 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Spearritt et al (hereinafter Spearritt) (US 2014/0323167) in view of Gill et al (hereinafter Gill (US 8,504,083) and further in view of Goren et al (hereinafter Goren) (US 2016/0150070).
	Regarding claim 11, Spearritt in view of Gill discloses limitations noted above.  Spearritt in view of Gill does nor expressly teach wherein the evaluation includes at least one of evaluation of a driver of the vehicle and evaluation of a cabin environment of the vehicle.  Goren discloses driver monitoring module 122.v may be configured for monitoring parameters of the driver and/or the driver's environment within the cabin (para. 0092) and processing these parameters to determine the level of distraction of the driver and evaluation and recording of the cabin environment (para. 0021).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goren with the processing device of Spearritt in view of Gill for the benefit of provide a driver distraction hazard associated with a certain safety level by evaluate various parameters of the driver’s behavior thereby help avoid unsafe conditions.  

Claim 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Spearritt et al (hereinafter Spearritt) (US 2014/0323167) in view of Gill et al (hereinafter Gill (US 8,504,083) and further in view of MATSUSHIMA et al (hereinafter Matsushima) (US 2020/0265542).
	Regarding claim 15, Spearritt in view of Gill discloses limitations noted above.  Spearritt in view of Gill does not disclose wherein the control unit is configured to execute a vehicle allocation reservation process based on a vehicle allocation request notification received from the first terminal device with the communication unit.  Matsushima discloses wherein the control unit is configured to execute a vehicle allocation reservation process based on a vehicle allocation request notification received from the first terminal device with the communication unit (an allocated vehicle reservation unit 25 creates a reservation request of an allocated vehicle, the application accepting unit 15 requests each user to enter the user identification number, a desired boarding point, a desired destination, a desired boarding time, and available vehicle information (the vehicle identification number of an available vehicle) (paras. 0029, 0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Matsushima with the processing device of Spearritt in view of Gill for the benefit of provide an available vehicle that can be used for the ride share, and therefore, the creation number of the ride share groups may be reduced if there are few users who have the available vehicle and to provide a vehicle ride share assist system that can increase a creation number of ride share groups.

Allowable Subject Matter
Claims 5, 9-10, 12, 14, 16-18, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUTBUDDIN GHULAMALI/   
Primary Examiner,
 Art Unit 2632